Citation Nr: 1309009	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-05 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gout. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.  

4.  Entitlement to service connection for dyslipidemia.

5.  Entitlement to service connection for hypertriglyceridemia.

6.  Entitlement to service connection for gastroesophageal reflux disease (GERD) and dyspepsia.

7.  Entitlement to service connection for diabetes mellitus type II.

8.  Entitlement to service connection for a testicle disability.

9.  Entitlement to service connection for left eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1966. 

This appeal comes before the Board of Veterans' Appeals (Board) from April 2009 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and Winston-Salem, North Carolina, respectively.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2012; a transcript of the hearing is associated with the claims files.

The issue of entitlement to service connection for left eye disability is addressed in the REMAND that follows the decision below. 
 

FINDINGS OF FACT

1.  In an unappealed, September 2008 decision, the Board denied the Veteran's claims of entitlement to service connection for gout, hypertension, and bilateral hearing loss.  

2.  The evidence added to the record subsequent to the September 2008 Board decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for gout or raise a reasonable possibility of substantiating the claim.   

3.  The evidence added to the record subsequent to the September 2008 Board decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypertension or raise a reasonable possibility of substantiating the claim.   

4.  The evidence added to the record subsequent to the September 2008 Board decision does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss or raise a reasonable possibility of substantiating the claim.  

5.  During a November 2012 hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal of his appeal is requested for the issues of entitlement to service connection for dyslipidemia and  hypertriglyceridemia.

6.  GERD/dyspepsia was not present during service and is not etiologically related to service.  

7.  Diabetes mellitus type II was not present until more than one year following the Veteran's discharge from service and is not etiologically related to service.

8.  A testicle disability has not been present at any time during the pendency of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for gout.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

4.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to service connection for dyslipidemia.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2012).
 
5.  The criteria for withdrawal of an appeal have been met for the issue of entitlement to service connection for hypertriglyceridemia.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2012).

6.  GERD/dyspepsia was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


7.  Diabetes mellitus type II was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

8.  A testicle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in August 2008 and July 2010, prior to the initial adjudication of the claims. Regarding the claims to reopen, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection for gout, hypertension, and bilateral hearing loss that were found insufficient in the previous denial in September 2008.  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records, as well as post-service treatment records, provided the Veteran a VA examination in connection with his testicle claim, afforded the Veteran an opportunity to testify at a videoconference hearing before the Board, and assisted the Veteran in obtaining evidence.  

The Veteran has not been provided a VA examination in connection with his claims to reopen entitlement to service connection for gout, hypertension, and bilateral hearing loss; however, the duty to provide a medical examination or obtain a medical opinion applies to a claim to reopen only if new and material evidence is presented.  38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's claims of entitlement to service connection for GERD/dyspepsia and diabetes mellitus type II, the Board notes that the Veteran has not been given a VA examination.  In disability compensation claims, VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence is on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  While the Veteran has current diagnoses of GERD and diabetes mellitus type II, there is no indication that these disabilities may be associated with an event, injury, or disease occurred in service.  

All known and available records relevant to the issues on appeal have been obtained, and the Veteran has not contended otherwise.  

Claims to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

The Veteran's claims of entitlement to service connection for gout, hypertension, and a bilateral hearing disability were denied in a September 2008 Board decision.  The Veteran was informed of his right to appeal the decision but did not do so.

In June 2010, the Veteran submitted a statement requesting that the claims of entitlement to service connection for gout, hypertension, and bilateral hearing loss be reopened.  In the August 2011 rating decision on appeal, the RO declined to reopen such claims.  

The evidence associated with the claims files at the time of the September 2008 Board decision included the Veteran's service treatment records, VA outpatient treatment records dated from November 1992 through January 2005, VA examination reports dated in August 1996, March 1998, and February 2004, and the Veteran's statements indicating that the stress due to incidents and adverse weather conditions during service caused his hypertension, gout, and hearing loss disabilities.  Based on a review of the evidence, the Board denied the claims.  Specifically, although the evidence of record demonstrated current gout, hypertension, and left ear hearing loss disabilities, the claims were denied because the evidence failed to show that such disabilities were related to service.  Regarding the right ear hearing loss disability, the claim was denied because the evidence failed to show that such disability was aggravated by service, as there was no increase in disability during service.  

Evidence added to the record since the time of the September 2008 Board decision includes VA outpatient treatment records dated from January 2005 through June 2012, private treatment records dated from December 2007 through June 2008, the record of a February 2011 VA audiometric evaluation, a November 2012 hearing transcript, and the Veteran's statements indicating that his stress in service caused his current hypertension disability, and medications taken to treat his hypertension caused his current GERD and diabetes mellitus type II disabilities.  

The aforementioned VA outpatient treatment records and private treatment records demonstrate treatment for current gout, hypertension, and bilateral hearing loss disabilities, as well as note the Veteran's reported history of gout, hypertension, and hearing loss.  The records are not material because they do not tend to establish a previously unestablished fact, namely that the Veteran's gout, hypertension, or bilateral hearing loss originated in service, is causally related to service, or was aggravated by service.  Thus, the records could not raise a reasonable possibility of substantiating the claims.

Likewise, regarding bilateral hearing loss, the audiometric evaluation record is not material because it does not tend to establish a previously unestablished fact, namely the lack of competent and probative evidence that a bilateral hearing loss disability had its onset in service, is causally related to service or was aggravated by service.  

Finally, the record includes the Veteran's histories and statements, as well as his testimony indicating noise exposure due working on a flight line as part of his duties as a jet mechanic during service.  Further, the record includes his statements and testimony indicating that his stress during service resulted in his nervous condition, which caused his current hypertension disability, and the medication from such disability caused his current GERD and diabetes mellitus type II disabilities.  The Veteran's statements are not "new" as they are cumulative of previously considered statements reflecting histories of in-service noise exposure which reportedly resulted in the current bilateral hearing loss, and histories of in-service stress which reportedly resulted in the current hypertension, and medications for such, resulted in the current GERD and diabetes mellitus type II disabilities.

In sum, there is still no competent evidence that the gout disability, hypertension disability, or bilateral hearing loss disability are related to service.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See, Shade, supra.  Thus, the Board finds that new and material evidence has not been submitted, and reopening of the claims is not in order.

Withdrawal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  During the November 2012 hearing before the Board, the Veteran withdrew the appeal for the issues of entitlement to service connection for dyslipidemia and hypertriglyceridemia.  There remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


Claims for Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests diabetes mellitus to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



GERD/Dyspepsia and Diabetes Mellitus 

The evidence does not suggest and the Veteran does not contend that his GERD, dyspepsia, or diabetes mellitus is etiologically related to his active service.  In addition, the evidence does not suggest and the Veteran does not contend that he manifested diabetes mellitus within one year after his discharge from service.  

The Veteran contends that service connection is warranted for these disabilities because they are due to medications taken for his hypertension.  Since he has not established his entitlement to service connection for hypertension, his claims for secondary service connection must also fail.

Testicle 

The Veteran contends that his current testicle disability had its onset during service.  During a November 2012 hearing before the Board, the Veteran testified that he injured his testicle during service when he attempted to jump onto a top bunk bed.  He further testified that he was sent to the hospital for treatment the next morning, and has been in constant pain since such time.  Moreover, in an August 2011 statement, the Veteran reported that his right testicle was enlarged due to arthritis.   

Service treatment records demonstrate that the Veteran sought treatment for groin pain in February 1963.  The examiner noted that the Veteran's right testis was markedly tender to palpation; the impression was orchitis.  The April 1966 Report of Medical History completed in connection with his separation examination shows that the Veteran denied having any pertinent symptoms.  The April 1966 separation physical examination report shows that his genitourinary system was found to be normal on clinical evaluation.

The Veteran underwent a VA examination in March 2011.  At the time of examination, the Veteran reported that he injured his testicles during service in 1963, when he attempted to jump onto a top bunk bed and his testicles got caught between the bed springs and mattress.  The Veteran further reported that he experienced many symptoms due to his testicle condition, to include abdominal pain, testicle pain and discomfort, as well as difficulty urinating.  Upon examination and review of the claims files, the examiner noted the Veteran's in-service testicular pain and diagnosis of orchitis in March 1963; however, the examiner opined that there was no pathology to render a current diagnosis of a testicle condition.  

Upon review of the record, the Board notes that there is no evidence of record documenting post-service treatment for the Veteran's claimed testicle condition.  
The Veteran has alleged that he has continued to experience testicle pain since the initial injury in service; however, his assertion is in marked contrast with the April 1966 Report of Medical History at which time he denied all such disorders.  Any contention of continuous symptoms since service, therefore, would not be credible because it would conflict with the earlier statement from the time of separation from service.  Further, the Report of Medical Examination shows the Veteran was clinically normal upon discharge from service.   

The Board acknowledges that the Veteran is competent to state the he experiences testicle pain.  Pain alone, however, is not a disability for VA purposes.  Absent a competent diagnosis of an underlying testicle disorder, service connection is not warranted for a testicle disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  That is not the case here.  There is no evidence of any pathology supporting a diagnosis of a testicular disorder at any time during the pendency of the claim.  Accordingly, service connection is not in order for this claimed disability.  

In reaching this decision, the Board has considered the benefit of the doubt rule but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.





ORDER

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for gout is denied.

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for hypertension is denied.

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for bilateral hearing loss disability is denied.

The appeal for service connection for a dyslipidemia is dismissed.

The appeal for service connection for hypertriglyceridemia is dismissed. 

Service connection for a GERD/dyspepsia disability is denied. 

Service connection for diabetes mellitus, type II is denied. 

Service connection for a testicle disability is denied.  


REMAND

The Veteran contends that his current left choroidal nevus had its onset during service.  Specifically, during a November 2012 hearing before the Board, he testified that he injured his eye when fuel from a 50 gallon tank contained under an aircraft he was servicing splashed in his eye.  

Service treatment records include a record dated in May 1963, which indicates that the Veteran, "got some JP4 in Rt eye and some in left eye."  The record notes that the Veteran was instructed to return the next day if his pain continued.  The April 1966 separation physical examination report notes the Veteran's complaint of eye trouble; there was no diagnosis noted.  

Post-service VA outpatient treatment records dated in February 2008 indicate a diagnosis of left choroidal nevus.  Subsequent records show the Veteran sought treatment for his eye condition.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  In light of the Veteran's reported history of an eye disorder, in-service documentation of treatment for eye pain, his current left eye disorder, and the fact that the Veteran has never had a VA examination, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of this left eye disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) for the following actions:

1.  The RO or the AMC should arrange for the Veteran to be examined by an ophthalmologist to determine the nature and etiology of all acquired disorders of the left eye that have been present during the pendency of this claim.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner in conjunction with the examination. 

Any indicated evaluations, studies, and tests should be accomplished.  

Based upon the examination results and the review of the Veteran's pertinent medical history, the examiner should state whether it is at least as likely as not (i.e., a 50 percent or better probability) with respect each acquired left eye disorder present during the pendency of the claim, to include the choroidal nevus, that the disorder had its onset in service or is otherwise etiologically related to any in-service disease, event, or injury.  

The examiner is requested to comment on the May 1963 service treatment record which demonstrates the Veteran sought treatment for bilateral eye pain due to that fact that he "got some JP4 in Rt eye and some in left eye."  

The rationale for all opinions expressed must also be provided.

2.  The RO or the AMC should ensure that the Veteran is provided with adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims files if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims files are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


